IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PERRY LAMONT WALLACE,                     : No. 77 MM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COURT OF COMMON PLEAS OF                  :
MONTGOMERY COUNTY,                        :
PENNSYLVANIA,                             :
                                          :
                   Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2017, the Petition for Writ of Mandamus and

the Application for Immediate Hearing are DENIED.